                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    ROSE CREWBOAT SERVICES, INC.                                 CIVIL ACTION

    VERSUS                                                          NO. 17-7052

    WOOD RESOURCES, LLC                                       SECTION “R” (4)



          FINDINGS OF FACT AND CONCLUSIONS OF LAW


I.     INTRODUCTION

       This case arises out of an alleged accident in the Mississippi River.1

Plaintiff claims that its vessel, the M/V SAM B, was damaged when it hit an

unmarked and unlit dredge pipeline early on the morning of July 23, 2016.2

On July 24, 2017, plaintiff filed a lawsuit in this Court seeking damages for

repairs to the vessel, as well as interest and costs.3 Plaintiff alleges that

defendant’s negligence caused plaintiff’s damages.4             The Court has

jurisdiction over this matter under 28 U.S.C. § 1333. The parties agreed to

try this case on the briefs in lieu of a live trial. 5 After reviewing the parties’

trial briefs and exhibits, the Court rules as follows.


1      See R. Doc. 1.
2      Id. at 2 ¶¶ 5-7.
3      Id.
4      See id. at 4 ¶ 16-17.
5      See R. Doc. 56.
II.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

      A.    The Accident

      In the early morning hours of July 23, 2016, Captain George Bonck

navigated the M/V SAM B, an aluminum crewboat, down the Mississippi

River.6 Around 4:00 a.m., after dropping off a crew at the vessel GEMINI

for his employer, Rose Crewboat Services, Capt. Bonck steered the crewboat

around a barge line close to the GEMINI.7 Capt. Bonck testified at his

deposition that as he navigated around the barge line, he hit an unmarked

and unlit dredge pipe near the Wood Resources’ dock.8 He stated: “as I came

to about right around the side of this barge to come make my approach to the

landing, and that’s where I hit the dredge pipe. There [were] no lights, there

was nothing marked.” 9 Capt. Bonck described the dredge pipe as “below the

surface of the water . . . where you could barely see it.” 10 Capt. Bonck also

testified that there was a dredge very close by in the middle of the river,

although he could not see where the pipeline was attached. 11




6     See Plaintiff’s Exhibit 3 at 12:17-13:4.
7     See id. at 14:2-14:13.
8     Id.
9     Id. at 14:8-13.
10    Id. at 13:21-25.
11    Id. at 11:12-16.
                                        2
      Capt. Bonck attested that immediately following the accident, the M/V

SAM B was approached by a small boat driven by a Wood Resources

employee. 12 The employee asked what happened, to which Capt. Bonck

responded, “I believe I hit your pipeline,” and inquired why it was not

marked.13 Capt. Bonck put the boat in gear and eased up to the landing.14 At

this point, the vessel was taking on water.15 Once he was on land, Capt.

Bonck confirmed that he had hit a dredge pipe. He testified:

            I got off the boat and once I tied it up and walked
            around and I was able to see the pipeline from the
            landside because I said it went in the high grass, you
            couldn’t see it from the boat, because it went down in
            the water and it went to the grass, but once I was able
            to get on land, they had the pipe way on land. You
            [were] able to see the other end of the pipe. 16

      Capt. Bonck then contacted Kelly Sauerwin, who was a supervisor at

Wood Resources. Capt. Bonck stated that Sauerwin apologized and stated

that he “was going to look into it about the guys not marking their pipeline.”17




12    See id. at 21:1-5.
13    Plaintiff’s Exhibit 3 at 21:1-8; See also Plaintiff’s Exhibit 1 at 9 (“I
notified a woods dredging employee of the damage . . . .”)
14    See id. at 21:9-20.
15    See id.
16    Id. at 25:5-13.
17    Id. at 22:15-17.
                                        3
According to Capt. Bonck, Sauerwin added, “Anything we can do to help, we

will be willing to help.” 18

      Following the accident, Capt. Bonck called his employer, Charles

Augustine, to report what had taken place.19 Augustine came to the Wood

Resources dock and observed significant activity involving various dredge

pipes in the area. 20 Augustine stated that he saw:

             a big batture of mud piled up and they made roads
             out of it and they had the thing blockaded with the
             pipes they were dragging from one side to the other
             and in the water, and you couldn’t even get out of
             there to get to the water. 21

He also saw employees moving dredging pipes across the land. 22 When asked

at his deposition about the dredge pipe in the water, Augustine stated that

“George Bonck and the people that went out there to fix the boat, [and] the

crane operator” told him there were dredge pipes in the water. 23

      Defendant counters Capt. Bonck’s first-hand account with evidence of

its general practices. Although Wood Resources does not dispute that it was

engaged in a dredging operation in the area where the M/V SAM B struck an




18    Id. at 22:18-19.
19    See id. at 25:14-21.
20    See Plaintiff’s Exhibit 2 at 32:17-33:14.
21    Id. at 14:22-15:4.
22    See id. at 34:2-34:11.
23    Id. at 34:24-25.
                                        4
object in July 2016, it points to evidence that it completed that project on

July 15, 2016, about a week before the accident.24 The evidence defendant

points to includes a log from July 15, 2016, stating “finished pit, called

Kelly,”25 a notice sent to the Department of Wildlife and Fisheries and the

accompanying email, 26 and a partially completed affidavit stating that the

dredging project ended on July 18, 2016. 27 Defendant’s key witness, William

Smith, was an employee who worked on dredging projects for Wood

Resources. He testified in his deposition that when he finishes a dredging

project, he generally takes the pipe out of the water “first thing,” or at least

“within 24 hours.”28 Based on this practice and the log, Mr. Smith concluded

that they had taken the dredge pipe in question out of the water before July

23, 2016. 29 But Mr. Smith was not present at the time of the accident, nor

did he recall specifically removing the dredge pipe.30 Mr. Smith also testified

that the pipe was packed up later to be moved, but similarly did not

specifically recall packing up the pipe. 31




24    R. Doc. 59 at 2-5.
25    Defendant’s Exhibit 2.
26    Defendant’s Exhibits 3 and 4.
27    Defendant’s Exhibit 5.
28    Defendant’s Exhibit 1 at 36:13-22.
29    See id. at 36:13-37:1.
30    See id. at 15:13-18; 31:7-12.
31    See id. at 31:7-12.
                                      5
      Based on the preceding evidence, the Court credits Capt. Bonck’s

testimony and finds that the M/V SAM B hit Wood Resources’ unmarked

dredge pipe during the early morning hours of July 23, 2016. Capt. Bonck is

the only eyewitness to the accident who testified to what happened. He

recorded the incident contemporaneously in Rose Crewboat’s logs.32 Capt.

Bonck also told another witness, Charles Augustine, that he had hit an

unmarked dredge pipe shortly after this occured.33 Augustine’s testimony

supports Capt. Bonck’s. Augustine stated that upon his arrival at the Wood

Resources’ property, he saw numerous dredge pipes being moved across

property near the Wood Resources’ dock, suggesting some dredge pipes were

in use. 34 And he noted that Capt. Bonck and others told him that they saw a

dredge pipe in the water. 35 All of this supports Capt. Bonck’s testimony.

      Defendant argues that Capt. Bonck is not a credible witness, pointing

to several asserted inconsistencies in his testimony. 36 The Court finds these

arguments to be without merit. Capt. Bonck’s testimony is supported by




32    See Plaintiff’s Exhibit 1 at 9. (“While leaving the dock at woods 110 I
ran over a[n] unmarked and unlit pipeline that was below the water and it
has caused one of my wheels to fall off and caused damage to the shaft.”).
33    See Plaintiff’s Exhibit 3 at 26:25-27:12; See also Plaintiff’s Exhibit 2 at
32:6-12.
34    See Plaintiff’s Exhibit 2 at 32:23-34:11.
35    Id. at 34:22-25.
36    R. Doc. 59 at 5-6.
                                         6
other     witnesses    and     contemporaneous   records.   Moreover,    the

“inconsistencies” Wood Resources relies on are conclusory or are explained

when the record is considered in context. In any event, they are not fatal to

Capt. Bonck’s credibility. For example, Wood Resources alleges that Capt.

Bonck “claims SAM B ran into Wood’s dredge pipe long after it had been

removed from the river.”37 This conclusory assertion assumes that the Court

credits Wood Resources’ evidence of its regular practices over Capt. Bonck’s

testimony.     But the Court finds Capt. Bonck’s first-hand account more

persuasive than defendant’s evidence.

        Wood Resources also points to Capt. Bonck’s statement that he spoke

to Sauerwin several times on the day of the accident. 38 Defendant argues

that this contradicts what Capt. Bonck wrote in M/V SAM B’s logs. But the

log from the day of the accident, which Wood Resources points to, states

only: “I notified a Woods dredging employee of the damage and he gave me

his supervisor ‘Mr. Kelly [Sauerwin’s]’ number.”39 The logs from the day of

the accident therefore do not suggest that Capt. Bonck could not reach

Sauerwin. The logs from July 25, 2016—several days later—state: “I called

Mr. Kelly [Sauerwin] several times and he didn’t answer, I texted him and no


37      Id.
38      Id.
39      Plaintiff’s Exhibit 1 at 9.
                                        7
reply.”40   But it is entirely consistent that Capt. Bonck could speak to

Sauerwin several times on the day of the accident and be unable to reach him

two days later.

      Wood Resources also points out that M/V SAM B’s log shows that a

crane was used to lift the M/V SAM B on July 25, 2016, but the invoice is

dated July 26, 2016. Defendant suggests that this means that the vessel’s

logs were prepared after-the-fact or doctored. The invoice could have been

issued after the service was rendered.41 In any event, the Court does not find

a small discrepancy between the log and the invoice to be fatal to Capt.

Bonck’s credibility as a witness about what happened a few days earlier.

Wood Resources’ other contentions that Capt. Bonck’s first-hand account

cannot be trusted similarly do not materially undermine Capt. Bonck’s

credibility. The Court therefore rejects Wood Resources’ argument and

credits Capt. Bonck’s testimony.

      Defendant provides no conflicting eyewitness accounts to contradict

Capt. Bonck. It is particularly notable that defendant did not offer testimony

from Kelly Sauerwin, who was the supervisor on duty at time of the

accident.42 Defendant also did not provide the testimony of the employee


40    Plaintiff’s Exhibit 1 at 11.
41    R. Doc. 59 at 6.
42    See R. Doc. 57 at 10.
                                      8
who initially went out to the M/V SAM B, or any other employee from Wood

Resources who was present at the time of the accident. Defendant’s primary

witness, William Smith, has no personal knowledge of the events of July 23. 43

He did not work the shift when the accident took place, but rather started

work at 7:00 a.m. 44 Although Smith testified that he would have been

involved in the removal of the dredge pipe from the river, he has no specific

recollection of removing it. 45

      Wood Resources’ reliance on records indicating that the dredging

project was completed eight days before the accident and Smith’s testimony

that Wood Resources usually pulled pipes from the water as soon as a job

was completed, is weaker and less persuasive evidence than Capt. Bonck’s

first-hand account. And defendant offered no records documenting that it

had removed the pipe or who did the removal. In sum, the Court finds Capt.

Bonck’s testimony more credible than the general practices testimony

presented by defendant, and therefore finds by a preponderance of the

evidence that the M/V SAM B did hit an unlit and unmarked dredge pipe

early in the morning of July 23, 2016.




43    See Defendant’s Exhibit 1 at 15:6-18.
44    See id. at 14:6-14.
45    See id. at 31:7-12.
                                      9
     Nor can it be argued that the pipe did not belong Wood Resources. It

is undisputed that Wood Resources was engaging in dredging activities in

the area around the time of the allision. Wood Resources’ primary witness,

William Smith, testifies as much.46 Capt. Bonck’s testimony indicates that

when he notified Wood Resources employees of the accident, none of them,

including Sauerwin, denied it was a Wood Resources pipe. 47 And Augustine

testified to extensive activity involving pipes near the Wood Resources dock,

stating “they had the thing blockaded with pipes they were dragging from

one side to the other and in the water.”48 The Court therefore finds by a

preponderance of the evidence that the pipe into which the M/V SAM B

allided belonged to Wood Resources.

     B.    The Aftermath

     Once Capt. Bonck successfully tied up the boat, it required repairs.

Rose Crewboat hired Archer Daniels Midland to use a crane to move the

vessel onto its barge for temporary repairs, as indicated in Rose Crewboat’s

logs and the Archer Daniel Midland invoices. 49 After these repairs, Capt.

Bonck testified that he tried to make a run to the GEMINI, but when he put




46   See Defendant’s Exhibit 1 at 14:15-18.
47   See Plaintiff’s Exhibit 3 at 24:20-23.
48   Plaintiff’s Exhibit 2 at 14:23-25.
49   Plaintiff’s Exhibit 1 at 11-12, 15, 17-18.
                                        10
the engine in reverse, it came loose, again making the boat unusable. 50 The

Archer Daniels Midland crane was then used again for more temporary

repairs. 51 Archie Coulon, the owner and president of the company which did

the repairs, Bayou Machine & Fabrication, testified that these repairs were

temporary repairs designed to get the boat to the shipyard. 52 The vessel was

eventually brought to the Bayou Machine & Fabrication shipyard for

permanent repairs.53 Because of the accident, Rose Crewboat alleges it

incurred damages of $17,216. 54 These damages consisted of $1,800 in

temporary repairs made to the vessel, $11,720 in permanent repairs made to

the vessel, and $3,696 in crane expenses incurred because of the damages to

the vessel.55

      C.    Maritime Negligence

      This Court has jurisdiction over this case via 28 U.S.C. § 1333, and

plaintiff’s claims in this matter are admiralty claims pursuant to Rule 9(h) of

the Federal Rules of Civil Procedure. The Court therefore applies general

maritime law in analyzing plaintiff’s claims. Plaintiff makes two arguments.




50    See Plaintiff’s Exhibit 3 at 30:3-7.
51    See Plaintiff’s Exhibit 1 at 17-18; Plaintiff’s Exhibit 3 at 31:2-6.
52    See Plaintiff’s Exhibit 5 at 12:5-16.
53    See Plaintiff’s Exhibit 1 at 22; Plaintiff’s Exhibit 5 at 7:1-9.
54    R. Doc. 57 at 1.
55    Plaintiff’s Exhibit 1 at 17-18, 21-22.
                                        11
First, it argues that Wood Resources negligently caused its damages by

failing to comply with the Inland Navigation Rules concerning the duty to

mark obstructions in the river, and is therefore per se negligent. Second,

plaintiff argues that Wood Resources failed to adhere to a standard of

reasonable care in marking its pipeline, and thus negligently caused Rose

Crewboat’s damages. The Court addresses each claim in turn.

            1.    Per Se Negligence

      “The law is well established that violation of a statute which is intended

to protect the class of persons to which a plaintiff belongs against the risk of

the type of harm which has in fact occurred is negligence in itself.” Manning

v. M/V ‘Sea Road’, 417 F.2d 603, 608 (5th Cir. 1969). “When a statute or

regulation ‘establishes a clear minimum standard of care,’ ‘the doctrine of

negligence per se applies, [and] the general standard of care . . . is replaced

by [the] specific rule of conduct established in the statute or regulation.’”

Targa Midstream Servs. Ltd. P’ship v. K-Sea Transp. Partners, L.P., 527 F.

Supp. 2d 598, 602 (S.D. Tex. 2007) (citing Dougherty v. Santa Fe Marine,

Inc., 698 F.2d 232, 234 (5th Cir. 1983)). And “failure to follow any Coast

Guard regulation which is the cause of an injury establishes negligence per

se.” Dougherty, 698 F. 2d at 234 (citations omitted).




                                      12
      Rose Crewboat has identified 33 C.F.R. § 83.27(d) as a regulation that

it argues imposed a duty upon Wood Resources to mark its submerged

dredge pipe for passing vessels. That regulation states: “A vessel engaged in

dredging or underwater operations, when restricted in her ability to

maneuver, shall exhibit the lights and shapes prescribed in paragraphs (b)(i),

(ii), and (iii) of this Rule.” 33 C.F.R. § 83.27(d). Notably, this regulation

applies only to vessels “engaged in dredging or underwater operations.” Id.

And while Capt. Bonck’s testimony does establish that there was a

submerged pipeline in the water, it does not establish that the pipeline was

necessarily engaged in dredging or underwater operations. Capt. Bonck

stated there was a dredging vessel in the middle of the river,56 but he also

stated that he observed a portion of it on land, 57 could not see where it was

attached,58 and never stated that it was engaged in dredging operations. 59

The Court therefore finds this regulation inapplicable here.




56   Plaintiff’s Exhibit 3 at 21:1-5.
57   See id. at 25:5-13.
58   See id. at 11:16-17.
59   Moreover, Wood Resources certified to the Department of Wildlife and
Fisheries that the dredging was complete, although the certification to the
government did not speak to the removal of the dredge pipe. See Defendant’s
Exhibit 3 (“Work was completed on 07/15/16.”).
                                      13
      Plaintiff also identifies an alternative, catchall regulation that applies

to the “Other obstructions existing on or in the navigable waters . . . .”60 See

33 C.F.R. § 64.03(a)(3). 61 Other courts have held that this regulation applies

to dredge pipelines. See Higman Towing Co. v. Dredge Tom James, 637 F.

Supp. 925, 929 (E.D. Tex. 1986). This regulation requires the owner of an

obstruction to “mark it immediately with a buoy or beacon during the day or

a light at night.” 33 C.F.R. § 64.11(a). Here, the pipeline undoubtably acted

as an obstruction on navigable waters, as it prohibited vessels, such as the

M/V SAM B from navigating through the Mississippi. And as the Court has

found, it was unmarked at the time of the allision. The Court therefore finds

by a preponderance of the evidence that Wood Resources violated 33 C.F.R.

§ 64.11(a), and is therefore negligent per se. 62


60     R. Doc. 57 at 14.
61     Although the regulation exempts “Dredging pipelines subject to
Subchapter E of this Chapter,” 33 C.F.R. § 64.03(b)(1), the Court has already
found the relevant regulations in Subchapter E are not applicable to this
pipeline as testimony does not establish that it was engaged in dredging
operations.
62     Although neither party raises the issue, an argument can be made that
the “Pennsylvania Rule” applies in this case. The Pennsylvania Rule states
that when a ship is in violation of a statutory rule that is designed to prevent
collisions and such a collision occurs, the burden rests upon defendant to
show that it could not have been at fault. See The Pennsylvania, 86 U.S. (19
Wall.) 125, 136 (1873). The Fifth Circuit has applied the rule in cases
involving allisions. See Trico Marine Assets Inc. v. Diamond B. Marine
Servs. Inc., 332 F.3d 779, 786 (5th Cir. 2003). Because the Court finds that
plaintiff has proved that defendant violated a regulation designed to prevent
                                        14
            2.    Failure to Take Reasonable Care

      As an alternative to negligence per se, Rose Crewboat argues the

defendant could be held liable under maritime negligence for failing to

adhere to a reasonable standard of care. “To establish maritime negligence,

a plaintiff must ‘demonstrate that there was a duty owed by defendant to the

plaintiff, breach of that duty, injury sustained by [the] plaintiff, and a causal

connection between defendant’s conduct and the plaintiff’s injury.’” Canal

Barge Co. v. Torco Oil Co., 220 F.3d 370, 376 (5th Cir. 2000) (quoting In re

Cooper/T. Smith, 929 F.2d 1073, 1077 (5th Cir. 1991)). “Even without a

statutory violation, liability may be imposed simply where there is

negligence.” Stolt Achievement, Ltd. v. Dredge B.E. LINDHOLM, 447 F.3d

360, 364 (5th Cir. 2006).

      The analysis of duty and breach are interrelated, as they turn on the

question of foreseeability. “Under maritime law, a plaintiff is owed a duty of

ordinary care under the circumstances.” In re Great Lakes Dredge & Dock

Co. LLC, 624 F.3d 201, 211 (5th Cir. 2010). “The determination of the

existence and scope of a duty involves a number of factors, including most



just such an allision as took place here, the burden shifts to defendant to
prove “not merely that [its] fault might not have been one of the causes, or
that it probably was not, but that it could not have been.” The Pennsylvania,
86 U.S. (19 Wall) at 136. This is a burden that defendant cannot meet with
the general practices evidence it has put forth.
                                        15
notably the foreseeability of the harm suffered by the complaining party.” Id.

(quoting Consol. Aluminum Corp. v. C.F. Bean Corp., 833 F.2d 65, 67 (5th

Cir. 1987)) (internal quotations omitted). A breach of the duty of ordinary

care can be found when defendant acts negligently, or without such care.

See, e.g., Movible Offshore, Inc. v. M/V Wilken A. Falgout, 471 F.2d 268, 274

(5th Cir. 1973) (“It is enough that the vessel sought to be charged had at its

disposal safe means to avoid the collision and negligently failed to do so.”

(emphasis in original)).

      Here, the Court finds the defendant breached the duty of ordinary care

it owed to plaintiff, and is therefore also liable under a theory of maritime

negligence. The Court has found that defendant left an unmarked dredge

pipeline in the Mississippi River as a consequence of its dredging operations.

The pipeline was an obstruction to the boats navigating the river, including

the M/V SAM B. This is particularly true because the pipeline, although

submerged, still hovered near the water’s surface, which increased the

chance of an allision. 63 Moreover, the Court has found that the pipeline was

unmarked. Failing to mark the pipeline significantly increases the risk that

a passing vessel will hit it. Wood Resources was clearly aware of this risk,

because Smith’s testimony establishes that its ordinary practice was to mark


63   See Plaintiff’s Exhibit 3 at 13:17-14:1.
                                       16
a submerged pipeline to avoid an allision. 64      Other courts have similarly

found that failure to properly mark a submerged obstruction is negligent.

See, e.g., Tidewater Marine, Inc. v. Sanco Int’l., Inc., 113 F. Supp. 2d 987,

1001 (E.D. La. 2000).

      D.    Defendant Caused the Plaintiff’s Damages

      For Rose Crewboat to recover its alleged damages, it also must prove

that Wood Resources’ negligence was the cause of those damages. “Under

general maritime law, a party’s negligence is actionable only if it is a ‘legal

cause’ of the plaintiff’s injuries.” Donaghey v. Ocean Drilling & Expl. Co.,

974 F.2d 646, 649 (5th Cir. 1992). A legal cause must be more than “but for”

causation; defendant’s negligence must be a “substantial factor” in plaintiff’s

injury. See id. In the case of a collision or other marine casualty, when the

damaged vessel is not a total loss, the owner is entitled to recover the

reasonable cost of repairs necessary to restore it to its pre-casualty condition.

Gaines Towing & Transp. Inc. v. Atlantia Tanker Corp., 191 F.3d 633, 636

(5th Cir. 1999). Thus, if the allision with the dredge pipe was a substantial

factor in the damage done to the vessel, plaintiff is entitled to damages for

the repairs to the M/V SAM B.




64    See Defendant’s Exhibit 1 at 43:21-25.
                                     17
      As an initial matter, defendant does not seem to contest causation for

the temporary repair costs and the cost of using ADM’s crane immediately

following the accident, beyond its argument that Wood Resources was not

negligent. Rather, Wood Resources argues that plaintiff did not pay the

invoices associated with these damages, and therefore cannot recover. 65 But

plaintiff has provided the affidavit of Charles Augustine, which states that it

paid all the relevant invoices in full. 66 Defendant offers no evidence that the

invoices have not been paid. Therefore, the Court includes the $1,800 for

temporary repairs and the $3,696 in crane-use costs in plaintiff’s damages.

      Wood Resources more vigorously contests the $11,720 in permanent

repairs that Rose Crewboat claims.         Defendant argues that, even if it

negligently left an unmarked line in the water, the need for the repairs to the

M/V SAM B arose due to wear and tear on the vessel rather than the

allision. 67 This argument is not supported by the weight of the evidence.

Bayou Machine and Fabrication, Inc., performed the M/V SAM B’s repairs.

Although its president, Archie Coulon, testified that he could not determine

with certainty whether the vessel required certain of the repairs because of




65    R. Doc. 59 at 10.
66    Plaintiff’s Exhibit 1 at 2.
67    R. Doc. 59 at 8-10.
                                      18
the accident or because of wear and tear, 68 Coulon’s testimony does not

establish that the vessel required immediate repair before the accident,

except for $400 in damage to its tiller arm.          Indeed, the vessel was

functioning normally and traveling on the river regularly up until the day of

the accident.69

      Coulon testified that the vessel “definitely hit something” that caused

substantial damage. 70 He emphasized that the vessel hit something “without

a doubt, you know. Something went wrong for sure.” 71 He further noted

numerous items of damage to the M/V SAM B that were the result of the

vessel hitting an object, and not simply wear and tear. For example, when

asked about the damage to the vessel’s stern tubes, which cost $3,400 to

repair, 72 Coulon stated “I’m pretty sure that had something to do with . . . the

accident, because you know, they . . . had a crack in the strut leg and what

have you.” 73 Similarly, with respect to the rudders, which cost $800 to

repair, and the propellers, which cost $600 to repair, 74 Coulon stated: “I

know he definitely hit something for the damage that it had with the rudders


68    See Defendant’s Exhibit 10 at 8:1-4.
69    See Plaintiff’s Exhibit 1 at 4-7.
70    Defendant’s Exhibit 10 at 13:16-18.
71    Id. at 20:16-17.
72    Defendant’s Exhibit 10 at 25.
73    Id. at 20:7-14.
74    Defendant’s Exhibit 10 at 25.
                                        19
and what have you, the propellers.”75 Thus, the substantial damage to the

boat from the accident was readily apparent regardless of prior wear and

tear.

        Coulin’s testimony, when taken in conjunction with the testimony of

Capt. Bonck, shows that the allision was a substantial factor in the need for

the repairs.     Capt. Bonck testified that after the accident he had “no

propulsion” in one engine, the vessel was “taking on water and . . . lost a

wheel,” the shaft came off, and the clutch came off.76     The sudden severe

damage that Capt. Bonck describes is not consistent with the damage from

wear and tear.

        The totality of the evidence indicates that the damages are from the

allision, not simply from wear and tear. The Court therefore finds by a

preponderance of the evidence that Wood Resources caused Rose Crewboat’s

damages. Because the allision constituted a substantial factor in plaintiff’s

need for the permanent repairs, plaintiff may recover the “reasonable cost of

repairs” of the M/V SAM B. Gains Towing & Transp. Inc., 191 F.3d at 635.

This amount is the full repair costs less the $400 cost of repairing the tiller

arm, the need for which Coulin stated was due to wear and tear.




75      Id. at 13:16-18.
76      Plaintiff’s Exhibit 3 at 21:9-25.
                                            20
      E.    Interest and Attorney’s Fees

      In addition to the damages discussed above, plaintiff also requests

interest and the costs of litigation. 77 Interest is regularly allowed in maritime

collision cases. Gulf Oil Co. v. Panama Canal Co., 481 F.2d 561, 570 (5th Cir.

1973). No special circumstances exist which would cause the Court to deviate

from this general rule. Therefore, the Court will include interest in plaintiff’s

award. However, under the so-called American Rule, litigants are generally

responsible for their own fees. Alyeska Pipeline Serv. Co. v. Wilderness

Soc’y, 421 U.S. 240, 247, 257 (1975). The Court may, however, “assess fees

as sanctions when the losing party has acted in bad faith, vexatious,

wantonly, or for oppressive reasons.” Moench v. Marquette Transp. Comp.

Gulf-Inland, L.L.C., 838 F.3d 586, 595 (5th Cir. 2016) (quoting Gate Guard

Servs., L.P. v. Perez, 792 F.3d 554, 561 & n.4 (5th Cir. 2015) (internal

quotations omitted)). Here, while defendant was ultimately unsuccessful in

convincing the Court of its position, defendant did not act in “bad faith,

vexatious, wantonly, or for oppressive reasons.” Id. Therefore, the Court will

not award the costs of litigation.




77    See R. Doc. 57.
                                       21
III. CONCLUSION

     For the foregoing reasons, the Court finds that defendant negligently

left an unmarked line in the water on July 23, 2016. Plaintiff’s damages to

its vessel were caused by defendant’s negligence, except that the Court finds

that the damage to the vessel’s tiller arm was not caused by the accident.

Accordingly, the Court hereby finds defendant liable to plaintiff for repairs

to the M/V SAM B totaling $16,816.00 plus interest.



       New Orleans, Louisiana, this _____
                                     12th day of November, 2019.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     22
